Citation Nr: 1044862	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  03-15 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for heart disease, to include 
atherosclerotic heart disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel




INTRODUCTION

The Veteran served on active duty from August 1980 to July 1984.  
He had subsequent service in the Navy Reserves. 

This matter comes to the Board of Veterans' Appeals (Board) from 
a February 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington. 

This matter was last before the Board in July 2007 when it was 
remanded for further development.  That development, i.e. 
verification of the Veteran's service and providing the Veteran a 
VA examination, has been completed and the matter is now ready 
for consideration by the Board.  D'Aries v. Peake, 22 Vet. App. 
97, 105 (2008).

The Veteran submitted additional evidence that has not been 
considered by the agency of original jurisdiction (AOJ).  The 
Board notes that the Veteran's representative waived initial 
consideration of some of this evidence by the AOJ in a statement 
dated July 2010.  38 C.F.R. § 20.1304 (2009).  Thereafter, 
further evidence was received by the Board, which was not 
accompanied by a waiver of AOJ consideration.  As will be 
discussed in greater detail below, the underlying facts regarding 
the date of onset of his claimed heart disease are not in 
dispute; resolution of this appeal depends on whether or not the 
Veteran was on active duty or active duty for training at the 
time of his first diagnosis.  Thus, as the new evidence does not 
relate to that issue, the Board finds that it is not material, 
and that the Board may proceed with consideration of this appeal 
despite the absence of a waiver.


FINDING OF FACT

It has not been shown by competent and probative evidence that 
the Veteran incurred heart disease, to include atherosclerotic 
heart disease, during a period of active duty or active duty for 
training. 


CONCLUSION OF LAW

Service connection for heart disease, to include atherosclerotic 
heart disease, is not established.  38 U.S.C.A. §§ 101, 1110, 
1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  In the 
notice, VA will inform the claimant which information and 
evidence, if any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to obtain 
on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also 
address the rating criteria and effective date provisions that 
are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated in May 2004.  Although the notice provided did not address 
either the rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless given 
that service connection is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
condition.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has obtained the Veteran's service treatment records, service 
personnel records, VA records and, assisted the Veteran in 
obtaining evidence, afforded the Veteran a physical examination 
and obtained medical opinion as to the etiology of his heart 
disease.  All known and available records relevant to the issues 
on appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  

The Board notes that that Veteran indicated in a June 2010 
statement that when he had a heart attack in 2003 that he sought 
treatment at the Spokane, WA VA Medical Center (VAMC) and that VA 
was not in possession of these records.  He explained that after 
his initial treatment at this VAMC he was transferred to the 
Deaconess Medical Center for treatment, but had "some treatment 
there after that."  The records from the Deaconess Medical 
Center have been associated with the record, but there are no 
records of the Veteran's initial visit to the VAMC.  
Nevertheless, the Board finds that it may proceed with the 
adjudication of the present claim.  As explained below, the issue 
in the present case is whether in March 1997 the Veteran had 
active service or active duty for training when atherosclerotic 
heart disease was first assessed; thus, any records dated in 2003 
would be irrelevant and unnecessary for adjudication of the 
present claim.  See 38 C.F.R. § 3.159(c)(2) (2009).

Moreover, the essential facts in this case are not in dispute; 
the claims rest on the interpretation and application of the 
relevant law.  The Veterans Claims Assistance Act (VCAA) does not 
affect matters on appeal when the issue is limited to statutory 
interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that 
VCAA notice was not required where evidence could not establish 
entitlement to the benefit claimed).  There is no possibility 
that any additional notice or development would aid the appellant 
in substantiating his claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); see Dela Cruz.  Thus, any deficiency of notice or of the 
duty to assist constitutes merely harmless error.

The Board also notes that in June 2010 the Veteran submitted 
numerous private medical records, along with a statement that he 
was unsure if VA had these records in its possession.  He did not 
waive initial RO consideration of these records.  See 38 C.F.R. § 
20.1304 (c) (2009).  After reviewing these records, the Board 
notes that they are duplicative of other evidence of record 
submitted by the Veteran and which he has waived initial RO 
consideration thereof.  See 38 C.F.R. § 20.1304(c) (2009).  
Accordingly, there is no need to refer them to the RO.  38 C.F.R. 
§ 19.31 (2009).  

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As will be discussed in greater 
detail below, the VA examination conducted in this case yielded a 
favorable medical opinion.  However, the Board finds that opinion 
to be flawed as it is based on an incorrect factual premise.  
Specifically, the examiner was under the belief that the 
Veteran's heart disease was discovered while he was on active 
duty.  As will be discussed in greater detail below, that is not 
the case, and, in fact, the service department has determined 
that he was not on active duty of any kind at the time.  

As this opinion is flawed, the Board has considered whether a new 
examination is warranted.  However, even if the facts of record 
as alleged by the Veteran insofar as when his heart disease was 
diagnosed are correct, an additional medical opinion would be of 
no help as it would not establish that his disease was incurred 
during a period of active duty or active duty for training.  
Under these circumstances, the Board concludes that an additional 
remand to obtain another examination or opinion is not necessary 
to decide the appeal.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2009).  Service 
connection may be granted for a disease diagnosed after service 
discharge when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service" - 
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004). 

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the individual 
concerned was disabled or died from disease or injury incurred in 
or aggravated in the line of duty, or any period of inactive duty 
for training (INACDUTRA) during which the individual concerned 
was disabled or died from injury (but not disease) incurred in or 
aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (22), 
(23), (24), 106 (West 2002); 38 C.F.R. § 3.6(a), (c), (d) (2009).  
Presumptive periods do not apply to ACDUTRA and INACDUTRA.  See 
Biggins v. Derwinski, 1 Vet. App. 474 (1991).

Under applicable criteria, VA shall consider all lay and medical 
evidence of record in a case with respect to benefits under laws 
administered by VA.  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

Factual Background and Analysis

A review of the Veteran's service treatment records from his 
initial active period of service discloses no complaints or 
diagnosis of heart disease or atherosclerosis.  The earliest 
mention of any heart problems appears in a March 1997 Medical 
Evaluation Board (MEB) narrative summary.  A review of the MEB 
records shows that the Veteran was discharged from the Navy 
Reserves for a low back disability incurred during active 
service; however, X-rays taken in this regard disclosed some 
atherosclerosis of the Veteran's aorta.

A review of the voluminous private medical records associated 
with the claims file and the Veteran's statements shows that he 
first sustained a heart attack in late December 2003, while he 
was working at a VA facility.  The Veteran initially presented to 
the VA Spokane Hospital Emergency Room, where he was stabilized 
and was then transferred to the Deaconess Medical Center for 
treatment.  

In February 2008 the Veteran was afforded a VA cardiologic 
examination.  The examiner that conducted the examination noted 
that the Veteran first suffered a myocardial infarction in late 
December 2003 while working at a VA facility, and that the 
Veteran initially sought treatment at the VA medical center, but 
was immediately transferred to the Deaconess Hospital where he 
underwent triple bypass surgery.  The examiner also noted the 
impression of atherosclerosis of the aorta in March 1997 and that 
at this time "he was on active duty still."  Accordingly, the 
examiner concluded that it was at least as likely as not that the 
current atherosclerotic heart disease had its onset during the 
period of ACDUTRA in March 1997.  

The Service Department has verified the Veteran's periods of 
ACDUTRA and INACDUTRA.  The Veteran's last such period was from 
April 1, 1996, to April 12, 1996.  See February 2010 Defense 
Personnel Records Information Retrieval System (DPRIS) record.  
Furthermore, the Department of the Navy has specifically 
certified that the Veteran was not on ACDUTRA in March 1997.  See 
February 2010 letter.  

The Veteran disagrees with VA's conclusion that he was not on 
active duty in March 1997.  He believes that he was on active 
duty from April 1996 to April 1998.  He has acknowledged that 
atherosclerosis of his aorta was first discovered while he was 
receiving treatment for his now service-connected low back 
disability in 1997. 

Having reviewed the record, the Board must conclude that the 
Veteran did not incur heart disease including atherosclerotic 
heart disease during a period of active duty, ACDUTRA or 
INACDUTRA.  A review of the record clearly demonstrates that 
atherosclerosis of the aorta was first assessed in March 1997 and 
the Service Department has verified on several occasions that the 
Veteran was not on active duty, ACDUTRA or INACDUTRA at this 
time.  While the Board has considered the Veteran's argument that 
he was on ACDUTRA at the time, the Court has held that the 
findings by the service department verifying a person's service 
are binding on VA for purposes of establishing service in the 
U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); see also Venturella v. Gober, 10 Vet. App. 340 (1997).  
At the time of his December 2003 heart attack, the Veteran had 
been discharged from the Navy Reserves for many years.  There has 
been no assertion that his heart disease is related in any way to 
his initial period of active service, and there is no evidence 
otherwise suggesting such a link.  Accordingly, the Board does 
not find that atherosclerosis and the Veteran's subsequent 
myocardial infarction were incurred during active duty, ACDUTRA 
or INACDUTRA.  

Along these lines, the Board notes the apparently favorable 
opinion of the VA examiner.  However, as alluded to above, this 
opinion is of no probative value because the Veteran was not on 
active duty or ACDUTRA in March 1997, and the examiner clearly 
based his conclusion on the assumption that the Veteran was on 
ACDUTRA at this time.  The Board may reject a medical opinion if 
the Board finds that other facts present in the record contradict 
the facts provided by the veteran that formed the basis for the 
opinion.  The Board should evaluate the credibility and weight of 
the history upon which the opinion is predicated.  Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).  Because the opinion was 
based upon the Veteran's report that he was on ACDUTRA in March 
1997, a fact clearly contradicted by the service department 
determination, this opinion is of no probative value.

The Board further notes that the Veteran's last period of active 
duty, including ACDUTRA and INACDUTRA, occurred in April 1996, 
about a year prior to the assessment of atherosclerosis of the 
aorta.  There is no competent evidence suggesting that his heart 
disease had its onset during or is otherwise related to his 
initial period of active duty or any verified period of ACDUTRA, 
and there has been no suggestion that his heart disease could be 
related to any injury sustained during a period of INACDUTRA.

In sum, the Board finds that the Veteran's atherosclerosis of the 
aorta first manifested in March 1997, at which time he was not on 
active duty, ACDUTRA or INACDUTRA.  The Board also finds that the 
Veteran had no such service when he suffered a myocardial 
infarction in December 2003; he had been discharged from the Navy 
Reserves for several years at this time.  The preponderance of 
the evidence is against the claim and, therefore, it must be 
denied.  Gilbert, supra.  


ORDER

Entitlement to service connection for heart disease, to include 
atherosclerotic heart disease, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


